UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5098


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRODERICK DALE NELSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:04-cr-00082-FDW-DSC-1)


Submitted:   June 30, 2011                    Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Brown, Jr., LAW OFFICES OF RICHARD L. BROWN, JR.,
Monroe, North Carolina, for Appellant.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Broderick      Dale    Nelson,          Jr.,      appeals     the      district’s

court’s imposition of a twenty-four month consecutive sentence

following    revocation     of     his    supervised           release.           On   appeal,

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967) asserting that, in his opinion, there are no

meritorious     issues     for     appeal,         but     questioning         whether     the

district     court   abused       its    discretion            in   revoking           Nelson’s

supervised    release,     and     whether         it    abused     its      discretion     in

ordering the sentence to run consecutive to the sentence Nelson

had   already    received     for       the       underlying        conduct.           Counsel

concludes, however, that the district court did not abuse its

discretion by revoking Nelson’s term of supervised release as it

was required to do so pursuant to 18 U.S.C. § 3583(g)(2) because

Nelson possessed a firearm.               Counsel also concludes that the

district    court    did   not    abuse       its       discretion      in     imposing    the

consecutive     twenty-four       month       sentence        because        it    thoroughly

considered the appropriate 18 U.S.C. § 3553(a) (2006) factors in

deciding to do so.         Nelson was informed of his right to file a

pro se supplemental brief, but has not done so.                              The Government

declined to file a responsive brief.                    We affirm.

            We review the district court's decision to revoke a

defendant's     supervised        release         for    an    abuse      of      discretion.

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).                                 In

                                              2
cases    where,    as    here,      a     defendant       possessed    a    firearm     while

serving a term of supervised release, revocation is mandatory.

18 U.S.C. § 3583(g)(2).                 Our review of the record leads us to

conclude that the district court properly revoked Nelson’s term

of supervised release, as he admitted to the violation charging

him with possessing a firearm.

            We next review Nelson’s sentence.                         We will affirm a

sentence imposed after revocation of supervised release if it is

within     the     prescribed             statutory        range     and     not     plainly

unreasonable.          United States v. Crudup, 461 F.3d 433, 439-40

(4th Cir. 2006).             In determining whether a sentence is plainly

unreasonable,      we        must    first     consider        whether       the     sentence

imposed     is    unreasonable.              Id.     at     438.       In     making        this

determination,          this        Court     follows         “the     procedural           and

substantive considerations that [it] employ[s] in [its] review

of original sentences.”              Id. at 438.           In this inquiry, we take a

more    deferential          posture      concerning       issues     of    fact     and    the

exercise of discretion than reasonableness review for Guidelines

sentences.        United States v. Moulden, 478 F.3d 652, 656 (4th

Cir.    2007).         Only    if    we    find     the    sentence    procedurally          or

substantively          unreasonable,         must     we     decide        whether    it     is

“plainly” so.      Id. at 657.

            Under 18 U.S.C. § 3584(a), “if a term of imprisonment

is     imposed    on     a    defendant       who     is     already       subject     to    an

                                              3
undischarged        term     of     imprisonment,        the    terms   may       run

concurrently or consecutively.”               United States v. Johnson, 138

F.3d 115, 118-19 (4th Cir. 1998) (“[W]e hold that the district

court had the authority to impose consecutive sentences upon

Johnson     when     it    revoked    his     supervised       release.”).        In

determining        whether    the     terms    will      run    concurrently       or

consecutively, the district court must consider the 18 U.S.C.

§ 3553(a)    factors.         Our    review   of   the    record   leads     us    to

conclude that the district court did not abuse its discretion in

imposing the chosen sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm the district court’s judgment.

This Court requires that counsel inform Nelson, in writing, of

the right to petition the Supreme Court of the United States for

further review.           If Nelson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Nelson.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                         4
materials   before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                  AFFIRMED




                                    5